 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
        UNITED STATES OF AMERICA,
 8                          Plaintiff,
                                                     CR18-16 TSZ
 9         v.
                                                     ORDER
10      CLYDE McKNIGHT, et al.
11                          Defendants.

12
           The Court having orally granted the motion to withdraw, docket no. 256, and
13
     Michael Nance having been permitted to withdraw as counsel of record for defendant
14
     Clyde McKnight, the Criminal Justice Act (“CJA”) Administrator is DIRECTED to
15
     appoint substitute counsel to represent defendant Clyde McKnight.
16
           The Clerk is DIRECTED to send a copy of this Order to all counsel of record and
17
     to the CJA Administrator.
18
           IT IS SO ORDERED.
19
           Dated this 6th day of September, 2019.
20

21                                                  A
                                                    Thomas S. Zilly
22                                                  United States District Judge
23

     ORDER - 1
